 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ALFONSO BOBBY CANTU RAMIREZ,                        No. 2:18-cv-2579 AC P
11                        Plaintiff,
12            v.                                          ORDER
13    CDCR, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se and in forma pauperis with a civil rights action

17   under 42 U.S.C. § 1983, has requested appointment of counsel. See ECF No. 23. He contends

18   the appointment of counsel is necessary to “help [him] find out who did what and why they did

19   not do anything to help [him].” See ECF No. 23 at 1 (brackets added). He also asserts that his

20   low cognitive functioning disability warrants counsel appointment. See id. at 1-2.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 2   common to most prisoners, such as lack of legal education and limited law library access, do not
 3   establish exceptional circumstances that would warrant a request for voluntary assistance of
 4   counsel. Moreover, the documents plaintiff has filed in this action to date indicate that plaintiff
 5   has the ability to articulate his claims pro se in an adequate manner. Therefore, the court does not
 6   find the required exceptional circumstances.
 7          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 8   counsel (ECF No. 23) is denied.
 9   DATED: October 15, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
